DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Status of Claims
This action is in reply to the requirement for restriction filed on 07/15/2022.  Claims 1-11 and 17-20 are currently pending and have been examined.

Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  Claim 8 is objected because the limitation “wherein axis of the last one set screw” should read as “wherein an axis of the at least one set screw”. Claim 19 is objected to because the limitation “wherein the at least one slots includes slots” should read as “wherein the at least one slot .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al (US Patent No. 8,534,625) in view of Lupsa et al (US Patent No. 10,451,198), hereinafter referred to as Heath and Lupsa, respectively.
	Regarding claims 1-3, 9 and 17, Heath discloses in figure 2, a hold-down (10) for securing a cable tray to a support (fig 1, 12) comprising: 
	a support clamp (30) including a clamp body (fig 3, 30 has a body including 40, 42, 44, 46, and 48) defining at least one slot (52 and 56) configured to receive a flange of the support (fig 1, 52 and 56 are configured to receive 12) (clm 2), and a set screw bar (32) coupled to the clamp body (32 is coupled to 30 by 34) (clm 3); 
	a hold-down arm (fig 1, 18) coupled to the support clamp (fig 1, 18 is coupled to the bottom of 30 by the bottom 34); and 
	at least one set screw (34) threadably coupled to the set screw bar (figs 2 and 5, 34 is screwed into 32 by threads 76 and 78) (clm 3) and configured to engage a flange of the support (figs 1 and 2, 34 is configured to be completely threaded through 32 and is thus configured to engage 12) (clm 1).
	Heath does not explicitly disclose a hold-down arm comprising a first wing and a second wing, the first wing extending a length to clamp a lower flange of a rail of the cable tray, the second wing extending a shorter length than the length of the first wing to act as a guide over a lower flange of the rail of the cable tray (clm 9) and the hold-down arm configured to retain a flange of a rail of the cable tray on the support without penetrating the flange or the support (clm 1).
	Lupsa teaches a hold-down (fig 7) for securing a cross beam (fig 7, 12) having a flange (fig 7, 26) to a support beam (fig 7, 14) comprising: 
	a support clamp (fig 4, 84) including a clamp body (fig 4, 84 has a body); and 
	a hold-down arm (fig 2, 10) coupled to the support clamp (fig 4, 10 is coupled to 84 by screw 48) and comprising a first wing (fig 3, 62) and a second wing (fig 3, 58), the first wing (62) extending a length to clamp a lower flange of a rail of the cable tray (fig 7, 62 extends a length to contact 14), the second wing (58) extending a shorter length than the length of the first wing (fig 3, 62 is lower that 58 by 68) to act as a guide over a lower flange of the rail of the cable tray (fig 7, 58 contacts to 26) (clm 9) and the hold-down arm (10) is configured to retain a flange of a rail of the cable tray on the support (10 is retaining 26 to 14) without penetrating the flange or the support (10 does not penetrate through 26 or 14) (clm 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heath with the teachings of Lupsa to incorporate the hold-down arm with the first and second wings because the configuration of the hold-down arm acts as a mechanical key, allowing the clamp to firmly and rigidly retain the cable tray (col 3, lines 43-67, summarized).
	The recitation “wherein the hold-down is capable of retaining the cable tray on the support during application of a force over 3,000 lbf when the force is applied in one or more of the following directions: 
		i) transverse to a longitudinal axis of the cable tray away from the support and transverse to a longitudinal axis of the support away from the support; or 
		ii) transverse to the longitudinal axis of the cable tray and along the longitudinal axis of the support" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Lupsa, fig 1, 10 is capable of retaining the cable tray on the support when a force of 3000 lbf is applied one of the following directions: along the support or along the cable tray rail, because 10 is a mechanical lock that deforms to the support and tray surfaces and further because in Lupsa col 4, lines 40-48, is made of materials similar to the Applicant’s disclosed invention.
	Regarding claims 4 and 18, Heath as modified further discloses the hold-down set forth in claims 3 and 17, wherein the set screw bar (32) has opposite end portions (fig 5, 72 and 75) disposed outside the clamp body (fig 2, showing that 72 and 75 are outside 30), each of the opposite end portions (fig 5, 72 and 75) of the set screw bar (32) defining a threaded opening (fig 5, 76 and 78) extending through the set screw bar (fig 5, 76 and 78 extend through 32) configured to receive respective set screws (fig 2, 34 is received within 76 and 78).
	Regarding claims 5 and 19, Heath as modified further discloses the hold-down set forth in claims 3 and 17, wherein the clamp body (30) includes a back wall (fig 1, the back of 30 has a surface that is the back wall) and opposing left and right side walls (42 and 44 respectively) extending forward from the back wall (42 and 44 extend from the back surface of 30), wherein the at least one slots (52 and 56) includes slots defined by the left and right side walls (52 and 56 are in 42 and 44, respectively).
	Regarding claim 6, Heath as modified further discloses the hold-down set forth in claim 3, wherein the clamp body (30) is generally channel- shaped (30 is generally channel-shaped) having open upper (fig 8, 68 and 70 are open on the top) and lower ends (80 and 82 are open on the bottom) and an open front side (30 is open on the front).
	Regarding claim 10, Heath as modified further discloses the hold-down set forth in claim 9, wherein the at least one slot (52 and 56) defines an axis along which the flange is slidably received in the at least one slot (52 and 52 define an axis by which 12 is received therein which is a horizontal), wherein axes (Lupsa, fig 3, the longitudinal angle of 10) of the first and second wings (Lupsa, fig 3, 58 and 62) extend at acute angles relative to the axis of the at least one slot (Lupsa, fig 3, 58 and 62 are angled downward from horizontal longitudinal angle of 10).
	Regarding claim 11, Heath as modified further discloses the hold-down set forth in claim 10, wherein ends of the first and second wings are tapered (Lupsa, fig 2, the ends of 58 and 62 are tapered).
Allowable Subject Matter
Claims 7-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claims 7 and 20, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the hold-down arm sits on the chamfered upper ends” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 8, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein axis of the at least one set screw extends at an acute angle relative to the axis of the at least one slot” together in combination with the rest of the limitations in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatzinikolas et al (US Patent No. 11,255,091) teaches a support bracket being channel shaped and having a back wall. Magno (US Patent No. 9,196,978) teaches a bracket having a body and a bracket arm connected to the body by a threaded fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 13, 2022